

CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is made and entered into as of the
30th day of August, 2010 (the “Effective Date”) by and between BCB Bancorp,
Inc., (“BCB”) a New Jersey corporation and bank holding company, BCB Community
Bank (the “Bank”), a New Jersey commercial bank and wholly owned subsidiary of
BCB, and James Collins (the “Consultant”).
 
WHEREAS, BCB and Pamrapo Bancorp, Inc. (“Pamrapo”), a New Jersey corporation,
entered into an Agreement and Plan of Merger dated June 29, 2009 (“Merger
Agreement”), wherein Pamrapo will merge into BCB (the “Merger”); and
 
WHEREAS, the Consultant is the Senior Lending Officer of BCB; and
 
WHEREAS, following the consummation of the Merger, the Consultant will no longer
be an employee of BCB; and
 
WHEREAS, BCB and the Bank desire to assure themselves of the continued
availability of the Consultant’s services as provided in this Agreement; and
 
WHEREAS, the Consultant is willing to serve BCB and the Bank on the terms and
conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
Section 1.                      Consultant Relationship
 
BCB and the Bank hereby engage the Consultant and the Consultant hereby agrees
to serve BCB and the Bank, under the terms and conditions set forth in this
Agreement.
 
Section 2.                      Consulting Services
 
Consultant shall perform and discharge well and faithfully such duties as BCB
and the Bank deem necessary, including, but not limited to: (i) assisting BCB
and the Bank in connection with any personnel and business integration issues
which may arise in connection with the Merger; (ii) assisting BCB and the Bank
in the evaluation of business opportunities available to it in the market area
formerly served by Pamrapo; (iii) assisting BCB and the Bank in establishing and
fostering a positive relationship with the communities served by Pamrapo prior
to the Merger; (iv) advising the Bank’s loan department with respect to
contacting existing or potential customers to develop new business; (v) advising
BCB and the Bank with respect to evaluating, authorizing, and recommending the
approval of commercial, real estate, and credit loans; and (vi) assisting BCB
and the Bank with any other matters related to the conduct of BCB’s and the
Bank’s business, as reasonably requested by the Chief Operating Officer of BCB
(collectively the “Consulting Services”).  Consultant agrees to be available for
up to forty (40) hours per week, at the request of the Chief Operating Officer
of BCB.
 

-  -
 
 

--------------------------------------------------------------------------------

 

Section 3.                      Term of the Agreement
 
This Agreement shall commence on the Effective Date and shall expire on July 6,
2011 (the “Term”).
 
Section 4.                      Consulting Fee
 
(a)           During the Term of this Agreement, in consideration of the
Consulting Services to be provided hereunder, the Bank shall pay the Consultant
an annual fee of $160,000 per year (the “Consulting Fee”), which shall be
payable in four (4) quarterly installments of $40,000 during the Term.
 
(b)           The Consultant agrees that the Bank will make no deductions from
any Consulting Fee paid to Consultant, and the Consultant shall have full and
exclusive liability for the payment of any federal, state or local taxes and/or
contributions for unemployment insurance, workers' compensation or any other
employment-related costs or obligations, related to his Consulting
Services.  The Consultant understands that he will be solely responsible for the
payment of any such taxes and/or contributions and hereby agrees to indemnify
BCB and the Bank against nonpayment thereof.
 
Section 5.                      Termination
 
In the event Consultant terminates his Consulting Services under this Agreement
for any reason, including the Consultant’s termination due to death or
Disability (as defined in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended), or is terminated by BCB and/or the Bank for Cause (as
defined herein) during the Term, BCB and the Bank shall have no further
obligations under this Agreement to make any further payments provided for in
Section 4 of this Agreement.  However, termination of Consultant’s Consulting
Services or this Agreement by BCB and/or the Bank without “Cause” shall not
relieve BCB and the Bank of its obligations to make payments provided for in
Section 4 of this Agreement through the end of the Term.  For purposes of this
Section 5, “Cause” shall mean that the Consultant:
 
(i)  
committed a material act of dishonesty in performing his duties on behalf of BCB
or the Bank;

 
(ii)  
committed willful misconduct that, in the judgment of BCB or the Bank, caused
economic damage to BCB or the Bank, or injury to the business reputation of BCB
or the Bank;

 
(iii)  
committed acts of incompetence (in determining incompetence, the acts or
omissions shall be measured against standards generally prevailing in the
savings institutions industry);

 
(iv)  
committed a breach of fiduciary duty involving personal profit;

 

-  -
 
 

--------------------------------------------------------------------------------

 

(v)  
intentionally failed to perform stated duties under the Agreement;

 
(vi)  
willfully violated any law, rule, regulation (other than traffic violations or
similar offenses) that reflect adversely on the reputation of BCB or the Bank,
or is convicted of any felony or any violation of law involving moral turpitude,
or willfully violated a final cease-and-desist order; or

 
(vii)  
breach of any provision of this Agreement by the Consultant.

 
Section 6.                      Relationship of the Parties
 
The parties intend that an independent contractor relationship will be created
by this Agreement.  Consultant shall not be considered as having an employee
status vis-à-vis  BCB or the Bank, or by virtue of this Agreement shall not be
entitled to participate in any plans, arrangements or distributions of BCB or
the Bank pertaining to or in connection with any pension, bonus, welfare
benefits, or similar benefits for regular employees of BCB or the
Bank.  Consultant hereby waives his right to participate in such employee
benefits in the event a federal or state court or government agency later
reclassifies him as an employee of  BCB or the Bank. 
 
Section 7.                      Confidentiality
 
The Consultant recognizes and acknowledges that the knowledge of the business
activities, plans for business activities, and all other proprietary information
of BCB and the Bank, as it may exist from time to time, are valuable, special
and unique assets of the business of BCB and the Bank.  The Consultant will not,
during or after the Term of this Agreement, disclose any knowledge of the past,
present, planned or considered business activities or any other similar
proprietary information of BCB or the Bank to any person, firm, corporation, or
other entity for any reason or purpose whatsoever unless expressly authorized by
BCB or the Bank, or required by law.  Notwithstanding the foregoing, the
Consultant may disclose information that is known generally to the public (other
than as a result of unauthorized disclosure by Consultant or any person with the
assistance, consent or direction of the Consultant) or any information of a type
not otherwise considered confidential by persons engaged in the same business or
a business similar to that conducted by BCB or the Bank.   Nothing herein shall
be construed as prohibiting BCB or the Bank from pursuing any other remedies
available to BCB or the Bank for such breach or threatened breach, including the
recovery of damages from the Consultant.
 
Section 8.                      Covenant Not to Compete
 
The Consultant hereby covenants and agrees that, during the Term of the
Agreement and for one (1) year following the termination of the Agreement, the
Consultant shall not, without the written consent of BCB or the Bank, either
directly or indirectly:
 
(i)  
solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of BCB, the Bank, or any of its respective
subsidiaries or affiliates, to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any business whatsoever that competes with the business of BCB,
the Bank, or any of their direct or indirect subsidiaries or affiliates, that
has headquarters or offices within twenty-five (25) miles of any location(s) in
which BCB or the Bank has business operations or has filed an application for
regulatory approval to establish an office (the “Restricted Territory”);

 

-  -
 
 

--------------------------------------------------------------------------------

 

(ii)  
become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity that competes with the business of BCB, the Bank, or any of their
direct or indirect subsidiaries or affiliates, that: (i) has headquarters within
the Restricted Territory or (ii) has one or more offices, but is not
headquartered, within the Restricted Territory, but in the latter case, only if
the Consultant would be employed, conduct business or have other
responsibilities or duties within the Restricted Territory; or

 
(iii)  
solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of BCB or the Bank to
terminate an existing business or commercial relationship with BCB or the Bank.

 
Section 9.                      Reliance
 
All payments and benefits to the Consultant under this Agreement shall be
subject to the Consultant’s compliance with Section 7 and Section 8 of the
Agreement.  In the event of any breach of Section 7 and Section 8 of the
Agreement by the Consultant, BCB and the Bank will be entitled, in addition to
any other remedies and damages available, to an injunction to restrain the
violation hereof by the Consultant and all persons acting for or with the
Consultant.  Nothing herein will be construed as prohibiting BCB and the Bank
from pursuing any other remedies available to them for such breach or threatened
breach, including the recovery of damages from the Consultant.
 
Section 10.                      Notices
 
Except as otherwise provided in this Agreement, any notice required or permitted
to be given under this Agreement shall be deemed properly given if in writing
and if mailed by registered or certified mail, postage prepaid with return
receipt requested, to Consultant’s residence, in the case of notices to
Consultant, and to the principal executive offices of BCB and the Bank, in the
case of notices to BCB and the Bank.
 

-  -
 
 

--------------------------------------------------------------------------------

 

Section 11.                      Waiver
 
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by all
parties to the Agreement.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
 
Section 12.                      Assignment
 
This Agreement shall not be assignable by any party, except by BCB and the Bank
to any successor in interest to their respective businesses.
 
Section 13.                      Entire Agreement
 
This Agreement supersedes any and all agreements, either oral or in writing,
between the parties regarding Consultant’s consulting services and contains all
the covenants and agreements between the parties with respect to the consulting
arrangement.
 
Section 14.                      Validity
 
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
 
Section 15.                      Governing Law
 
This Agreement shall be governed by and construed and enforced in accordance
with the domestic, internal laws of the State of New Jersey, except to the
extent that federal law controls.
 
Section 16.                      Headings
 
The section headings of this Agreement are for convenience only and shall not
control or affect the meaning or construction or limit the scope or intent of
any of the provisions of this Agreement.
 
Section 17.                      Counterparts
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.
 

-  -
 
 

--------------------------------------------------------------------------------

 

Section 18.                      Successors
 
BCB and the Bank shall be obligated to require any successor (whether direct or
indirect, by purchase, merger, consolidation, operation of law, or otherwise) to
assume this Agreement in the same manner and to the same extent that BCB and the
Bank would be required to perform as if no such succession had taken place.
 
[Signature Page to Follow]



-  -
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



 
BCB BANCORP, INC.
         
By: /s/ Donald Mindiak
 
Name: Donald Mindiak
 
Title: President and Chief Executive Officer
         
BCB COMMUNITY BANK
         
By: /s/ Donald Mindiak
 
Name: Donald Mindiak
 
Title: President and Chief Executive Officer
         
CONSULTANT
         
/s/ James Collins
 
James Collins






